Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered *420May 21, 2007, convicting defendant, after a jury trial, of three counts of criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 2V2 to 5 years, unanimously affirmed.
Defendant’s ineffective assistance of counsel claims are unreviewable on direct appeal because they primarily involve matters outside the record concerning trial counsel’s investigation, preparation and strategy (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
Defendant’s challenges to the court’s preliminary jury instructions, and to its overall conduct of the trial, are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that neither claim warrants reversal. Concur—Lippman, P.J., Tom, Andrias and Saxe, JJ.